PER CURIAM.
Appellee Staunton R. Harrison filed suit against his former employer, Appellant Davidson Drugs, Inc., alleging that he was discharged in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 626, and the Florida Human Rights Act, section 760.10, Florida Statutes (1987). We have carefully considered the three issues the appellant raises and find no reversible error. We, therefore, affirm the judgment.
The appellee argues on cross-appeal that the award of attorney’s fees should be remanded to the trial court with directions that the lodestar figure be enhanced by a contingency multiplier. We reject this contention. The appellee moved for attorney’s fees under the federal act. The appellee’s reliance on Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), to support enhancement of his attorney’s fees is improper because the fee should be awarded in accordance with federal, rather than state, standards. Enhancement could be appropriate where it is necessary to secure competent counsel, but no such exceptional circumstances exist here. See Franklin County School Board v. Page, 540 So.2d 891 (Fla. 1st DCA 1989) (enhancement of lodestar fee by a contingency multiplier was error in a wrongful employment termination action under 42 U.S.C. § 1983).
Affirmed.
SCHEB, A.C.J., and ALTENBERND and PATTERSON, JJ., concur.